 
Exhibit 10(a)(3)


 logo [steinerlogo.jpg]




September 23, 2011




Sheila & William Steiner, Trustees
Sheila Steiner Revocable Trust
2600 Island Boulevard- Unit 2006
Aventura, FL 33160


RE:
Lease dated September 9, 2005 for 290 NE 68th Street, 297 NE 67th Street and 277
NE 67th Street, Miami, FL



Dear Sheila and William:


This letter is to confirm that Steiner-Atlantic Corp is exercising its option
under Section 23 of the above captioned Lease to renew the Lease for another
36-month period commencing November 1, 2011 and ending on October 31, 2014.


Please confirm that you have received a copy of this letter by signing below.


If you have any questions, feel free to contact me.


Very truly yours,
 
/s/ Michael S. Steiner


Michael S. Steiner
President




RECEIVED BY:



 
/s/ William K. Steiner___________________
William K. Steiner, Trustee



 


/s/ Sheila Steiner_______________________
Sheila Steiner, Trustee


logo [steinerlogobot.jpg]